927 F.2d 605
59 Fair Empl. Prac. Cas. (BNA) 1056
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clyde A. ROBINSON, Plaintiff-Appellant,v.FORD MOTOR COMPANY, Defendant-Appellee.
No. 91-3041.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

N.D. Ohio, 90-00377, Batchelder, J.
N.D.Ohio
APPEAL DISMISSED.
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges;  and WELLFORD, Senior Circuit Judge.

ORDER

1
The plaintiff appeals summary judgment for the defendant in this action for discrimination in employment.  The order of dismissal was entered on November 20, 1990.  The plaintiff then had thirty days, i.e., until December 20, 1990, in which to file a timely notice of appeal.  See Fed.R.App.P. 4(a)(1).  The plaintiff's notice of appeal was filed on December 26, 1990, after the expiration of the time for appeal.  This court entered an order on January 18, 1991, for the plaintiff to show cause why his appeal should not be dismissed as untimely.  The plaintiff has not responded.


2
A timely notice of appeal is a mandatory and jurisdictional prerequisite.    Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  The plaintiff has not sought an extension of time to appeal from the district court, and the time in which to do so has now expired.  See Fed.R.App.P. 4(a)(5).  Accordingly, this court lacks jurisdiction in this appeal.


3
It is therefore ORDERED that the plaintiff's appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.